IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-92,181-01


              EX PARTE JOSEPH AGOSTINO BIANCALANA, IV, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. A18719-1 IN THE 216TH DISTRICT COURT
                              FROM KERR COUNTY


     Per curiam. KELLER , P.J., filed a concurring opinion in which HERVEY and
SLAUGHTER , JJ., joined. YEARY , J., concurred.

                                           OPINION

       Applicant pleaded guilty to aggravated kidnapping in this case. At the same time, he pleaded

guilty to charges of tampering with evidence also from Kerr County, and aggravated kidnapping,

possession of a controlled substance and aggravated robbery from Gillespie County. Applicant was

sentenced to twenty-eight years’ imprisonment for each of the aggravated kidnapping charges and

the aggravated robbery charge, ten years’ imprisonment for the tampering with evidence charge, and

two years’ state jail for the possession of a controlled substance charge, all to run concurrently. He

did not appeal his convictions. Applicant filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC .
                                                                                                  2

art. 11.07.

        Applicant contends, among other things, that his convictions for aggravated kidnapping from

both Gillespie and Kerr Counties based on the same acts violate the prohibition on double jeopardy.

        Based on the record, the trial court has determined that Applicant’s two convictions for

aggravated kidnapping involving the same acts violate the prohibition on double jeopardy. The trial

court has determined that Applicant’s other grounds for review are without merit. We agree.

        Relief is granted. Ervin v. State, 991 S.W.2d 804, 817 (Tex. Crim. App. 1999). The

judgment of the 216th Judicial District Court of Kerr County in Cause No. A18719 is set aside. All

other relief is denied. Copies of this opinion shall be sent to the Texas Department of Criminal

Justice–Correctional Institutions Division and the Board of Pardons and Paroles.



Delivered:     March 17, 2021
Do not publish